Citation Nr: 1101084	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from August 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision mailed in April 2007 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Lincoln, Nebraska, which in pertinent part, denied the above 
claim.


FINDINGS OF FACT

1.  In August 2009, the Board denied the Veteran's claims of 
entitlement to a TDIU; the Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).
      
2.  In September 2010, the Court issued an Order vacating the 
Board's August 2009 decision as the Veteran had died in mid-2010, 
during the pendency of the appeal to the Court.


CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board's decision issued 
on August 12, 2009, is a nullity and is vacated.  38 C.F.R. §§ 
20.904, 20.1302 (2010).

2.  Due to the death of the Veteran's, the Board has no 
jurisdiction to adjudicate the merits of this claim at this time.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 
110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the Appellant or his or her representative, or on the 
Board's own motion, when an Appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2010).  In this case, the Board denied the Veteran's claims of 
entitlement to a TDIU in August 2009, and the Veteran appealed 
that decision to the Court.  While his claim was still pending, 
the Court was notified that the Veteran had died.  In September 
2010, the Court issued an Order vacating the Board's August 2009 
decision as the Veteran had died in mid-2010, during the pendency 
of the proceedings before the Court.

In its August 2009 decision, the Board has denied the Veteran's 
claim of entitlement to a TDIU.  However, due to the death of the 
Veteran and the September 2010 Order of the Court, the Board 
finds that it must vacate its decision.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).


ORDER

The August 12, 2010, Board decision addressing denying 
entitlement to a TDIU is vacated.

The appeal is dismissed.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


